PORT, J.
This case raises the identical question decided this day in School Dist. No. 48 v. Fair Dis. App. Bd. (Court of Appeals No. 2212), 14 Or App 35, 512 P2d 799 (1973), except that here petitioner’s discharge by Multnomah County School District No. 1 was upheld by the Pair Dismissal Appeals Board. The petitioner here seeks review of the matter under ORS 34.010 to 34.100.
Por the reasons set forth in School Dist. No. 48 v. Fair Dis. App. Bd., supra, we conclude the circuit court correctly allowed the motion to quash and dismissed the petition. Accordingly, we do not reach the remaining assignment of error.①
Affirmed.

We point out, however, that many of the asserted errors set forth in the petition for writ of review challenge the findings and conclusions of the Fair Dismissal Appeals Board on the facts as lacking adequate support in the evidence. Others challenge the validity of rulings relating to admissibility of evidence. It is not normally the function of the writ of review to examine the sufficiency or admissibility of the evidence before the lower tribunal, but rather to correct arbitrariness or errors in jurisdiction and procedure. ORS 34.040; Vollmer v. Schrunk, 242 Or 196, 409 P2d 177 (1965) (specially concurring opinion by Denecke, J.); Bechtold v. Wilson, 182 Or 360, 186 P2d 525, 187 P2d 675 (1947); Miller v. Schrunk, 232 Or 383, 375 P2d 823 (1962).